Title: Notes on the Giles Resolutions, 2 March 1793
From: Jefferson, Thomas
To: 


Mar. 2. 1793. See the papers of this date, Mr. Giles’s resolutions. He and one or two others were sanguine enough to believe that the palpableness of these resolutions rendered it impossible the house could reject them. Those who knew the composition of the house 1. of bank directors. 2. holders of bank stock. 3. stock jobbers. 4 blind devotees. 5 ignorant persons who did not comprehend them. 6. lazy and good humored persons, who comprehended and acknoleged them, yet were too lazy to examine, or unwilling to pronounce censure. The persons who knew these characters foresaw that the 3. first descriptions making ⅓ of the house, the 3. latter would make ½ of the residue, and of course that they would be rejected by a majority of 2. to 1. but they thought that even this rejection would do good, by shewing the public the desperate and abandoned dispositions with which their affairs were entrusted. The resolutions were proposed, and nothing spared to present them in the fullness of demonstration. There were not more than 3. or 4. who voted otherwise than had been expected.

It is known that Murray of Maryld. deals in paper.
 